TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00596-CR



                                  Charles R. Branch, Appellant

                                                 v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 84-409-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


                    Charles R. Branch seeks to appeal from a judgment of conviction for delivery

of a controlled substance. Sentence was imposed on May 2, 2006. There was a timely motion for

new trial. The deadline for perfecting appeal was therefore July 31, 2006. Tex. R. App. P.

26.2(a)(2). Notice of appeal was filed on September 25, 2006. Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 31, 2006

Do Not Publish




                                             2